Order filed August 16, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00506-CV
                                    ____________

                         MICHAEL REEVES, Appellant

                                          V.

                   CENTRAL HOUSTON NISSAN, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-55206

                                      ORDER
      The court reporter responsible for preparing the record has informed the court
appellant has not requested her to prepare the reporter’s record. See Tex. R. App. P.
35.3(b)(2). If appellant does not request and pay (or make arrangements to pay) the
court reporter for preparing the record (if not filing as an indigent party) and provide
this court with proof of the request as well as payment or indigency, we may consider
and decide those issues or points that do not require a reporter’s record. See Tex.
App. P.37.3(c). Such proof must be provided by August 30, 2019.

                                    PER CURIAM